Citation Nr: 1741939	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  14-03 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for nosebleeds.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A-L Evans, Counsel







INTRODUCTION

The Veteran served on active duty from January 1990 to January 1994 and from January 2003 to July 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for nosebleeds due to his period of active service in Southwest Asia.  In an April 2014 statement, the Veteran stated that since service in Desert Storm, he has experienced nosebleeds with symptoms occurring more frequently and severely in the past 5 years.  In his substantive appeal dated January 2014, the Veteran noted that he was exposed to many different environmental hazards while serving in Desert Shield and Desert Storm.  He stated that he was exposed to fumes and smoke from burning oil fields, exploding bombs, weapons, ammunition, tanks, equipment containing depleted uranium, burning chemicals and pits of burning human waste.  He reported that his nosebleeds lasted from a few minutes to 30 minutes and occurred up to 2 to 3 times a week.  

The Veteran is shown to have had active service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(f) (West 2014).  His DD Form 214, Certificate of Release or Discharge from Active Duty, indicates that he was awarded a Southwest Asia Service Medal with 3 Bronze Service Stars, indicative of service in the Persian Gulf War. 

The Veteran's service treatment records are silent for complaints or treatment for any nosebleed problems.  A VA treatment record dated in June 2010 notes that the Veteran was treated for recurrent epistaxis.  

The Veteran was afforded a VA Gulf War examination in March 2012.  The Veteran was diagnosed with epistaxis.  The VA examiner stated that the Veteran's epistaxis was related to environmental moisture and was a diagnosis with a clear and specific etiology.  The Veteran was afforded a VA neuro traumatic brain injury examination in May 2013.  The VA examiner stated that the Veteran suffered from symptoms to include nosebleeds which occurred 5 to 7 times a month for which no etiology had been established.  

The Board finds that a remand is warranted in this case.  While the March 2012 VA examiner conducted an evaluation of the Veteran's physical condition at the time, the VA examiner did not provide an adequately reasoned opinion as to whether the Veteran's diagnosed nosebleed disability was causally related to the Veteran's active service, to include exposure to environmental hazards in the Persian Gulf.  The VA examiner noted that there was a clear and specific etiology for the Veteran's condition, but failed to provide an explanation and rationale for the statement.  Thus, the VA medical examination is insufficient.  See 38 C.F.R. § 4.2 (2016) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, remand is required.
.
Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's more recent VA treatment records, since July 2013, and associate the records with the claims folder.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology for his claimed nosebleed disability.  The examiner should review the entire claims file.  All necessary tests and studies should be conducted.  Following evaluation of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any nosebleed disability was incurred in or otherwise the result of the Veteran's active service, including due to exposure to environmental hazards in the Persian Gulf. The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


